DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby, et. al. [US 20180276666] hereinafter Ref1 in view of Pierce, et al. [US 20170352116] hereinafter Pierce.
As per claim 1:	Haldenby, et al. teach an apparatus, comprising: 
a communications interface; [Ref1: 0039]
a memory storing instructions; and [Ref1: 0039]
at least one processor coupled to the communications interface and the memory [Ref1: 0039], the at least processor being configured to execute the instructions to: 
obtain transaction information characterizing a transaction involving first and second counterparties, the transaction information comprising parameter data and additional content associated with the transaction, the parameter data comprising a value of one or more parameters that characterize the transaction [Ref1: 0018; terminal device may establish communications with a client device across a direct channel of communication, and may perform operations that initiate an exchange of data with that additional device across the direct communications channel. The initiated data exchange, e.g., a “current” data exchange, may be characterized by a value of a data-exchange parameter, and the terminal device may determine to authorize the current data exchange on cryptographically secure distributed ledger data by the client device to the terminal device], and the transaction information being structured in accordance with a first format; [Ref1: 0078; POS terminal may format selection data (and other data exchanged with client device. See also 0081; request (and other data exchanged with client device during the initiation of SV purchase transaction processing) may be formatted in accordance with conventional EMV command protocols]
 based on the transaction information, generate (i) first data that includes at least a portion of the additional content [Ref1: 0020; generate a cryptographically secure representation of the current data exchange, e.g., a new ledger block, and the client device may link the new ledger block to the maintained block-chain ledger to generate an updated block-chain ledger that reflects an impact of the current and now-authorized data exchange on the current state of the data exchange parameter] and (ii) second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0003-0005; data corresponding to a distributed ledger and first cryptographic data, the distributed ledger data may include first data elements that track prior data exchanges involving the client device, and the prior data exchanges may be associated with corresponding second values of the parameter. The first confirmation data may include the first parameter value, and the first confirmation data may instruct the client device to generate a second data element of the distributed ledger data that tracks an impact of the initiated data exchange on the second parameter values], **the second data being formatted in accordance with a second format; [**rejected under a secondary reference, discussion below]
generate and transmit, via the communications interface, a first signal that includes the first data to a peer computing system, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Ref1: 0044; Ledger data may include the cryptographically secure distributed ledger data. See also 0169]
generate and transmit, via the communications interface, a second signal that includes the second data to a second computing system [Ref1: 0003, 0071-0072], the second signal causing the second computing system to perform operations that execute the transaction in accordance with at least the values of the one or more transaction parameters. [Ref1: 0178] 
Ref1 discloses second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0003-0005] and also include format selection data (and other data exchanged with client device [Ref1: 0078, 0081]. However, Ref1 did not clearly include “the second data being formatted in accordance with a second format”. 
Pierce teaches ledgers may be held by individual parties, or ledgers may contain entries for multiple parties and be replicated/distributed amongst a variety of sources. A ledger which comprises many distributed copies may referred to as a replicated ledger such as the “blockchain” methodology. A blockchain is a distributed database that maintains a continuously-growing list of data records, typically hardened against tampering and revision. It consists of data structure blocks which hold exclusively data and both data and programs, wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block and transactions such as those involving the cryptographic currency bitcoin, are recorded [Pierce: 0143]. Pierce discloses the information is organized in a structured manner, i.e. using a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pierce with Ref1 to teach “the second data being formatted in accordance with a second format”, for the reason to organize information in a structured manner so that the information may be accessed, or edited via transactions according to a particular set of principles.
As per claim 2:  Ref1: 0051-0053, 0087; discussing the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, a third signal from a device that includes the transaction information, the transaction information being generated by an application program executed at the device.
As per claim 3:  Ref1: 0055; discussing the apparatus of claim 1, wherein: the additional content comprises at least one of an element of digital content associated with the transaction or advice data characterizing the execution of the transaction.
[for second format, where motivation is same as stated in claim 1]; discussing the apparatus of claim 1, wherein: the first format corresponds to a standardized data-interchange format; the second format corresponds to a legacy data-interchange format associated with a legacy processing network; and the second computing system is associated with the legacy processing network.
As per claim 5:  Ref1: 0005, 0042; discussing the apparatus of claim 4, wherein the at least one processor is further configured to execute the instructions to: load mapping data from the memory, the mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generate the second data based on an application of the mapping data to at least the portion of the parameter data.
As per claim 6:  Ref1: 0076; discussing the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to: load, from the memory, accessibility data associated with the first computing system; and determine that the portion of the additional content is accessible to the first computing system based on the loaded accessibility data.
As per claim 7:  Ref1: 0036, 0047; discussing the apparatus of claim 6, wherein the at least one processor is further configured to execute the instructions to: determine, based on the loaded accessibility data, that portions of the parameter data and the additional content are accessible to a third computing system; encrypt the portions of the parameter data and the additional content based on a public cryptographic key associated with the third computing system; and generate and transmit, via the [Ref1: 0087]
As per claim 8:  Ref1: 0047; discussing the apparatus of claim 1, wherein: the at least one processor is further configured to execute the instructions to: encrypt the portion of the additional content based on a public cryptographic key associated with the first computing system; and receive, via the communications interface, a third signal from the second computing system that includes correlation data, the correlation data comprising a correlation identifier assigned to the executed transaction; and perform operations that package the correlation identifier and the encrypted portion of the additional content into the first data; and the first signal causes the peer computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger. [Ref1: 0083, 0086]
As per claim 9:  Ref1: 0047; discussing the apparatus of claim 8, wherein: the at least one processor is further configured to execute the instructions to: apply a digital signature to the correlation identifier and the encrypted portion of the additional content; generate data access control information that includes the digital signature, public key certificate data associated with the apparatus, and public key certificate data associated with the first computing system; and perform operations that package the correlation identifier, the encrypted portion of the additional content, and the data access control  [Ref1: 0064, 0089]
As per claim 10:  Cancelled.
As per claim 11:  Ref1: 0047, 0057; discussing the apparatus of claim 1, wherein: the at least one processor is further configured to: compute a hash value representative of the first data; obtain pointer data indicative of a storage location of the first data within a cloud-based data repository and encrypt the pointer data using a public cryptographic key associated with the first computing system; and the first signal comprises the hash value and the encrypted pointer data; and the first signal causes the peer computing system to perform operations that record the hash value and the encrypted pointer data within the element of the distributed ledger.
As per claim 12:	Haldenby, et al. teach a computer-implemented method, comprising: 
obtaining, by at least one processor, transaction information characterizing a transaction involving first and second counterparties, the transaction information comprising parameter data and additional content associated with the transaction, the parameter data comprising a value of one or more parameters that characterize the transaction [Ref1: 0018; terminal device may establish communications with a client device across a direct channel of communication, and may perform operations that initiate an exchange of data with that additional device across the direct communications channel. The initiated data exchange, e.g., a “current” data exchange, may be characterized by a value of a data-exchange parameter, and the terminal device may determine to authorize the current data exchange on cryptographically secure distributed ledger data by the client device to the terminal device],  and the transaction information being structured in accordance with a first format; [Ref1: 0078; POS terminal may format selection data (and other data exchanged with client device. See also 0081; request (and other data exchanged with client device during the initiation of SV purchase transaction processing) may be formatted in accordance with conventional EMV command protocols] 
based on the transaction information, generating, by the at least one processor, (i) first data that includes at least a portion of the additional content [Ref1: 0003-0005; data corresponding to a distributed ledger and first cryptographic data, the distributed ledger data may include first data elements that track prior data exchanges involving the client device, and the prior data exchanges may be associated with corresponding second values of the parameter. The first confirmation data may include the first parameter value, and the first confirmation data may instruct the client device to generate a second data element of the distributed ledger data that tracks an impact of the initiated data exchange on the second parameter values] and (ii) second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0020; generate a cryptographically secure representation of the current data exchange, e.g., a new ledger block, and the client device may link the new ledger block to the maintained block-chain ledger to generate an updated block-chain ledger that reflects an impact of the current and now-authorized data exchange on the current state of the data exchange parameter], **the second data being formatted in accordance with a second format; [**rejected under a secondary reference, discussion below] 
by the at least one processor, generating and transmitting a first signal that includes the first data to a peer computing system across a communications network, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Ref1: 0083; may authorize the initiated transaction, and may include data identifying locations of these required data elements within data repository (e.g., within ledger data and cryptographic data). See also 0169]
by the at least one processor, generating and transmitting a second signal that includes the second data to a second computing system [Ref1: 0003, 0071-0072], the second signal causing the second computing system to perform operations that execute the transaction in accordance with at least the values of the one or more transaction parameters. [Ref1: 0178] 
Ref1 discloses second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0003-0005] and also include format selection data (and other data exchanged with client device [Ref1: 0078, 0081]. However, Ref1 did not clearly include “the second data being formatted in accordance with a second format”. 
Pierce teaches ledgers may be held by individual parties, or ledgers may contain entries for multiple parties and be replicated/distributed amongst a variety of sources. A ledger which comprises many distributed copies may referred to as a replicated ledger such as the “blockchain” methodology. A blockchain is a distributed database that maintains a continuously-growing list of data records, typically hardened against tampering and revision. It consists of data structure blocks which hold exclusively data and both data and programs, wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block and transactions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pierce with Ref1 to teach “the second data being formatted in accordance with a second format”, for the reason to organize information in a structured manner so that the information may be accessed, or edited via transactions according to a particular set of principles.
As per claim 13:  Ref1: 0051-0053, 0087; discussing the computer-implemented method of claim 12, wherein obtaining the transaction information comprises receiving a third signal from a device that includes the transaction information, the transaction information being generated by an application program executed at the device.
As per claim 14:  As rejected in view of Ref1: 0042 and Pierce: 0146 [for second format, where motivation is same as stated in claim 1]; discussing the computer-implemented method of claim 12, wherein: the additional content comprises at least one of an element of transaction or advice data characterizing the execution of the transaction; the first format corresponds to a standardized data-interchange format; the second format corresponds to a legacy data-interchange format associated with a legacy processing network; and the second computing system is associated with the legacy processing network.
As per claim 15:  Ref1: 0042; discussing the computer-implemented method of claim 14, wherein generating the second data comprises: obtaining mapping data comprising information that maps the standard data-interchange format to the legacy data-interchange format; and generating the second data based on an application of the mapping data to at least the portion of the parameter data.
As per claim 16:  Ref1: 0076; discussing the computer-implemented method of claim 12, further comprising: obtaining, by the at least one processor, accessibility data associated with the first computing system; and determining, by the at least one processor, that the portion of the additional content is accessible to the first computing system based on the accessibility data.
As per claim 17:  Ref1: 0036, 0047; discussing the computer-implemented method of claim 16, further comprising: based on the accessibility data, determining, by the at least one processor, that portions of the parameter data and the additional content are accessible to a third computing system; encrypting, by the at least one processor, the portions of the parameter data and the additional content based on a public cryptographic key associated with the third computing system; and by the at least one processor, generating and transmitting a third signal to the peer computing system that includes the encrypted portions of the parameter data and the additional content, the  [Ref1: 0087]
As per claim 18:  Ref1: 0042; discussing the computer-implemented method of claim 17, wherein: the computer-implemented method further comprises encrypting, by the at least one processor, the portion of the additional content based on a public cryptographic key associated with the first computing system; and receiving a third signal from the second computing system that includes correlation data, the correlation data comprising a correlation identifier assigned to the executed transaction; generating the first data comprises performing operations that package the correlation identifier and the encrypted portion of the additional content into the first data; and the first signal causes the peer computing system to record the correlation identifier and the encrypted portion of the additional content within the element of the distributed ledger. [Ref1: 0083, 0086]
As per claim 19:  Ref1: 0047, 0057; discussing the computer-implemented method of claim 18, wherein: the computer-implemented method further comprises: applying, by the at least one processor, a digital signature to the correlation identifier and the encrypted portion of the additional content; and generating, by the at least one processor, data access control information that includes the digital signature, public key certificate data associated with the applied digital signature, and public key certificate data associated with the first computing system; generating the first data comprises performing operations that package the correlation identifier, the encrypted portion of the additional content, and the data access control information into the first data; and  [Ref1: 0064, 0089] 
As per claim 20:	Haldenby, et al. teach a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: 
obtaining transaction information characterizing a transaction involving first and second counterparties, the transaction information comprising parameter data and additional content associated with the transaction, the parameter data comprising a value of one or more parameters that characterize the transaction [Ref1: 0018; terminal device may establish communications with a client device across a direct channel of communication, and may perform operations that initiate an exchange of data with that additional device across the direct communications channel. The initiated data exchange, e.g., a “current” data exchange, may be characterized by a value of a data-exchange parameter, and the terminal device may determine to authorize the current data exchange on cryptographically secure distributed ledger data by the client device to the terminal device], and the transaction information being structured in accordance with a first format; [Ref1: 0078; POS terminal may format selection data (and other data exchanged with client device. See also 0081; request (and other data exchanged with client device during the initiation of SV purchase transaction processing) may be formatted in accordance with conventional EMV command protocols] 
based on the transaction information, generating (i) first data that includes at least a portion of the additional content [Ref1: 0003-0005; data corresponding to a distributed ledger and first cryptographic data, the distributed ledger data may include first data elements that track prior data exchanges involving the client device, and the prior data exchanges may be associated with corresponding second values of the parameter. The first confirmation data may include the first parameter value, and the first confirmation data may instruct the client device to generate a second data element of the distributed ledger data that tracks an impact of the initiated data exchange on the second parameter values] and (ii) second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0020; generate a cryptographically secure representation of the current data exchange, e.g., a new ledger block, and the client device may link the new ledger block to the maintained block-chain ledger to generate an updated block-chain ledger that reflects an impact of the current and now-authorized data exchange on the current state of the data exchange parameter], **the second data being formatted in accordance with a second format; [**rejected under a secondary reference, discussion below] 
generating and transmitting a first signal that includes the first data to a peer computing system across a communications network, the first signal causing the peer computing system to perform operations that record encrypted information associated with the first data within an element of a distributed ledger, the distributed ledger being accessible at the first computing system; and [Ref1: 0083; may authorize the initiated transaction, and may include data identifying locations of these required data elements within data repository (e.g., within ledger data and cryptographic data). See also 0169]
generating and transmitting a second signal that includes the second data to a second computing system [Ref1: 0003, 0071-0072], the second signal causing the second computing system to perform operations that execute the transaction in accordance with at least the values of the one or more transaction parameters. [Ref1: 0178] 
Ref1 discloses second data that includes at least the value of the one or more transaction parameters, the first data being accessible at a first computing system [Ref1: 0003-0005] and also include format selection data (and other data exchanged with client device [Ref1: 0078, 0081]. However, Ref1 did not clearly include “the second data being formatted in accordance with a second format”. 
Pierce teaches ledgers may be held by individual parties, or ledgers may contain entries for multiple parties and be replicated/distributed amongst a variety of sources. A ledger which comprises many distributed copies may referred to as a replicated ledger such as the “blockchain” methodology. A blockchain is a distributed database that maintains a continuously-growing list of data records, typically hardened against tampering and revision. It consists of data structure blocks which hold exclusively data and both data and programs, wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block and transactions such as those involving the cryptographic currency bitcoin, are recorded [Pierce: 0143]. Pierce discloses the information is organized in a structured manner, i.e. using a particular format, protocol or structure for organizing and storing the data therein, and the information may be accessed, or edited via transactions, i.e. single database operations, according to a particular set of principles. In mission critical implementations where the reliability of the data stored in a database is desirable, databases may be implemented in accordance with certain properties which guarantee the reliable processing of transactions [Pierce: 0146]. As such, the motivation that Pierce obviously 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pierce with Ref1 to teach “the second data being formatted in accordance with a second format”, for the reason to organize information in a structured manner so that the information may be accessed, or edited via transactions according to a particular set of principles.
As per claim 21:  Ref1: 0021, 0038; discussing the apparatus of claim 1, wherein: the transaction comprises a payment transaction; the parameter data further comprises an identifier of a first account associated with the first counterparty and an identifier of a second account associated with the second counterparty; and the second signal further causes the second computing system to execute the payment transaction, and initiate a transfer of funds from the first account to the second account, based on the identifiers of the first and second accounts and in accordance with the value of the one or more transaction parameters. [Ref1: 0058-0060]

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435


/L.TT/Examiner, Art Unit 2435    

 /BAOTRAN N TO/Primary Examiner, Art Unit 2435